                                                                       JS-6




                     UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA
GABRIELLE REYNOLDS,                      )   CASE NO. 2:20-cv-03748-SB-JC
individually and on behalf of all others )
similarly situated,                      )
                                         )   ORDER ON JOINT
                         Plaintiff,      )   STIPULATION FOR DISMISSAL
                                         )
      v.                                 )
US DEALER SERVICES INC. d/b/a )              Hon. Stanley Blumenfeld, Jr.
US DEALER SERVICES,                      )
                                         )
                         Defendant.      )
                                         )
      The Court, having considered the Joint Stipulation for Dismissal (the
Stipulation”) and good cause appearing thereof, ORDERS AS FOLLOWS:
   1. The Stipulation is GRANTED.
   2. The above-entitled action is hereby dismissed with prejudice as to Plaintiff
Gabrielle Reynolds (“Plaintiff”), in its individual capacity against US Dealer
Services Inc. d/b/a US Dealer Services (“Defendant”), and dismisses all class claims
alleged against Defendants without prejudice.
   3. Each party shall bear their own attorney’s fees, costs and expenses.
      IT SO ORDERED

Dated: June 17, 2021


                                                 Stanley Blumenfeld, Jr.
                                                United States District Judge
